         Case 2:18-cr-00422-DLR Document 489 Filed 03/04/19 Page 1 of 2




 1   feder law office, p.a.
     2930 e. camelback road, suite 160
 2   phoenix, arizona 85016
     (602) 257-0135
 3   bf@federlawpa.com
     fl@federlawpa.com
 4
     Bruce Feder - State Bar No. 004832
 5   Attorney for Defendant, Scott Spear

 6                                   UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF ARIZONA

 8
 9       United States of America,                   )       NO. CR18-00422 PHX SPL-003
                                                     )
10                      Plaintiff,                   )
                                                     )       DEFENDANT SCOTT SPEAR’S
11                      vs.                          )       JOINDER IN DEFENDANT JOHN
                                                     )       BRUNST’S OPPOSITION TO
12       Scott Spear.                                )       GOVERNMENT’S MOTION TO DEFER
                                                     )       DISCLOSURE OF CARL FERRER’S
13                      Defendant.                   )       JENCKS ACT STATEMENTS AND
                                                     )       OBJECTION TO IN CAMERA FILING
14                                                   )       OF THE SAME, AND REQUEST FOR
                                                     )       DISCLOSURE OF THE SAME [477] AND
15                                                           OTHER JOINDERS FILED, INCLUDING
                                                             DEFENDANT LARKIN’S JOINDER [488]
16
17
              The Defendant, Scott Spear, by and through his attorney, Bruce Feder/Feder Law Office.,
18
     P.A., hereby joins in Defendant John Brunst’s Opposition to Government’s Motion to Defer
19
     Disclosure of Carl Ferrer’s Jencks Act Statements and Objection to In Camera Filing of the Same,
20
     and Request for Disclosure of the Same [477] and other Joinders filed, including Defendant
21
     Larkin’s Joinder [488] in all respects as said Opposition/Objection and Request for Disclosure and
22
     Joinders apply to him and fully adopts the positions set forth in these pleadings as if fully set forth
23
     herein.
24
25
     .    .   .
26
     .    .   .
                                                         1
      Case 2:18-cr-00422-DLR Document 489 Filed 03/04/19 Page 2 of 2




 1                  RESPECTFULLY SUBMITTED this 4th day of March, 2019.
 2
                                                    FEDER LAW OFFICE, P.A.
 3
                                                    /s/ Bruce Feder
 4                                                  Attorney for Defendant, Scott Spear
 5                                      CERTIFICATE OF SERVICE
             I hereby certify that on the 4th day of March, 2019, I electronically transmitted the foregoing
 6   to the Clerk of the Court via the CM/ECF system for filing and transmittal of a Notice of Electronic
 7   Filing to the following CM/ECF registrants:

 8   Kevin Rapp: Kevin.Rapp@usdoj.gov
     Andrew Stone: Andrew.Stone@usdoj.gov
 9   Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
     John Kucera: John.Kucera@usdoj.gov
10
     Reginald Jones: Reginald.Jones@usdoj.gov
11   Peter S. Kozinets: Peter.Kozinets@usdoj.gov
     Attorneys for the United States
12
     Anne Chapman: anne@mscclaw.com
13   Lee Stein: lee@mscclaw.com
14   Paul Cambria: pcambira@lglaw.com
     James Grant: jimgrant@dwt.com
15   Erin McCampbell: emccampbell@lglaw.com
     Robert Corn-Revere: bobcornrevere@dwt.com
16   Ronald London: ronnielondon@dwt.com
17   Janey Henze Cook: janey@henzecookemurphy.com
     John Littrell: jlittrell@bmkattorneys.com
18   Kenneth Miller: kmiller@bmkattorneys.com
     Whitney Bernstein: wbernstein@bmkattorneys.com
19   Michael Piccarreta: mlp@pd-law.com
     Stephen M. Weiss: sweiss@karpweiss.com
20
     Michael Kimerer: mdk@kimerer.com
21   Rhonda Neff: rneff@kimerer.com
     Tom Bienert: tbienert@bmkattorneys.com
22   Gary Lincenberg: gsl@birdmarella.com
     Ariel Neuman: aneuman@birdmarella.com
23   KC Maxwell: kcm@kcmaxlaw.com
24   David Wakukawa: dsw@kcmaxlaw.com
     Seetha Ramachandran: Seetha.Ramachandran@srz.com
25   Attorneys for the Defense
26   By: /s/   A. Jones
                                                       2
